DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1 and 3 recite the limitation of “heated more weakly” in the last line of each claim. First, the term “heated more weakly” is indefinite because there is no defined limit or range necessary to meet the limitation of “heated more weakly”. Does this mean heating less or some other parameter that has not been claimed? 

Further, independent claims 1 and 3 recite the limitation of  “selectively reducing an intensity of a portion of the thermal radiation that is directed to the rear side of the semiconductor wafer, as a result of which first partial regions at an edge of the semiconductor wafer, in the first partial regions a growth rate of the epitaxial layer is greater than in adjacent second partial regions given uniform temperature of the semiconductor wafer owing to an orientation of the monocrystalline material”. There is confusion as to what has been claimed in this limitation due to the incomplete syntax.
 
The claim recites selectively reducing the intensity of the thermal radiation towards the rear side of the wafer, then recites that as a result first partial regions at an edge of the semiconductor wafer. It is then unclear as to what the actual result is of reducing the intensity of the radiation at the rear side of the wafer. The claim goes on to recite the first partial regions a growth rate of the epitaxial layer is greater than adjacent second partial regions given uniform temperature of the semiconductor wafer. Is this uniform temperature the reduced intensity radiation that is on the rear side of the wafer, the front side of the wafer, or another temperature that has not been recited? Finally, it is unclear what the limitation uniform temperature of the semiconductor wafer owing to the orientation if the monocrystalline material, are heated more quickly is referring to or 

For examination purposes of claims 1-3, any prior art that meets the limitation of pertaining to “providing the semiconductor wafer; arranging the semiconductor wafer on a susceptor; heating the semiconductor wafer to a deposition temperature by using thermal radiation directed to the front side and to the rear side of the semiconductor wafer” and “conducting a deposition gas over the front side of the semiconductor wafer” will meet the limitation of this claim
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al, WO 2011/075563 (as cited by Applicant)

Regarding claim 1, Carlson teaches a  method for depositing an epitaxial layer on a front side of a semiconductor wafer comprising of monocrystalline material, the method comprising: providing the semiconductor wafer 118; arranging the 114/202/204; heating the semiconductor wafer to a deposition temperature by using thermal radiation (from 116)  directed to the front side and to the rear side of the semiconductor wafer (Note: since the susceptor upon which the substrate sits is open, it would have been obvious to one of ordinary skill in the art that the thermal radiation would also be directed towards the rear side of the substrate); 
conducting a deposition gas (from 152) over the front side of the semiconductor wafer; and selectively reducing an intensity of a portion of the thermal radiation that is directed to the rear side of the semiconductor wafer, as a result of which first partial regions
at an edge of the semiconductor wafer, in the first partial regions a growth rate of
the epitaxial layer is greater than in adjacent second partial regions given uniform
temperature of the semiconductor wafer owing to an orientation of the monocrystalline
material, are heated more weakly (figures 1A and 1B. See also 35 USC §112 rejection).

Regarding claim 2, Carlson teaches the intensity of the portion of the thermal radiation is selectively reduced by arranging material having a low transmittance in an IR range of a spectrum in a beam path of the thermal radiation  (figures 1A and 1B. See also 35 USC §112 rejection).

Regarding claim 3. Carlson teaches an apparatus for depositing an epitaxial layer on a front side of a semiconductor wafer comprising monocrystalline material, the apparatus comprising: a susceptor 114/202/204; a device 138 for holding and rotating the susceptor having a susceptor carrying shaft and susceptor carrying arms; and a ring 204 that is held by the susceptor carrying arms and has inwardly facing projections  that 

Regarding claim 4, Carlson teaches  in claim wherein the ring consists of quartz glass [0027].

Regarding claims 5-7, Carlson fails to teach the projections each comprise a web and a ring segment, wherein the ring segment consists of a material having a low transmittance in an IR range of a spectrum and has a width in a circumferential direction which, expressed as an aperture angle , is not less than 15° and not more than 25°, four projections having a distance to an adjacent projection of 90°, and comprising two projections having a distance to an adjacent projection of 180°.

However, it would have been an obvious matter of design choice bounded by well- known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2014/0251208, issued to Samir et al, discloses a susceptor support shaft. US Patent Application Publication 2015/0184314, issued to Narahara et al, discloses a method of producing epitaxial silicon wafer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899